IN THE COURT OF APPEALS OF IOWA

                                    No. 19-1933
                                Filed March 3, 2021


ISACK ABDINUR,
     Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Steven J.

Andreasen, Judge.



      Isack Abdinur appeals the dismissal of his application for postconviction

relief. AFFIRMED.




      Fred Stiefel, Victor, for appellant.

      Thomas J. Miller, Attorney General, and Thomas J. Ogden, Assistant

Attorney General, for appellee State.



      Considered by Vaitheswaran, P.J., May, J., and Carr, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                           2


CARR, Senior Judge.

       Following a bench trial, the district court found Isack Abdinur guilty of first-

degree murder. This court affirmed his conviction on direct appeal. State v.

Abdinur, No. 17-0247, 2018 WL 2731624, at *6 (Iowa Ct. App. June 6, 2018).

Abdinur filed an application for postconviction relief (PCR), which the State moved

to dismiss. Because Abdinur failed to resist the motion or produce facts to support

his application, the PCR court dismissed the application as a matter of law.

       Abdinur appeals the dismissal of his PCR application, arguing for the first

time that his PCR counsel was ineffective. Abdinur and the State both agree that

the proper procedure is for this court to affirm and allow Abdinur to litigate his claim

in a second PCR action. See Goode v. State, 920 N.W.2d 520, 527 (Iowa 2018)

(“The applicant must assert his claim of ineffective assistance of postconviction

counsel raised on appeal in a separate application for PCR.”). We affirm the

dismissal of Abdinur’s PCR application so that Abdinur may raise his claim of

ineffective assistance of PCR counsel in a second PCR action.

       AFFIRMED.